RICE, District Judge.
In a proceeding in rem against a taxicab used to violate the narcotic laws, under the provisions of Sections 781 to 787, inclusive, Title 49 United States Code Annotated, judgment was rendered returning the taxicab to the claimant, and the United States appeals.
The controlling facts in this case are stipulated and are substantially the same as the facts set forth in the opinion of this court in No. 12,824, United States of America v. M. R. Gramling, d/b/a City Cab Company, Claimant of One 1946 Model Plymouth Sedan Automobile, Motor No. P-15-140476, 180 F.2d 498, rendered this date, wherein this court reversed the judgment of the trial Court. The Findings of Fact and Conclusions of Daw filed by the trial Court in No. 12,824, are identical with those filed in this cause, with the exception of the description of the automobile.
• Accordingly, by reason of the foregoing opinion, the judgment is reversed and the cause remanded for further and not inconsistent proceedings.